178 S.W.3d 548 (2005)
Carl E. FREEMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64144.
Missouri Court of Appeals, Western District.
July 19, 2005.
Motion for Rehearing and/or Transfer Denied October 4, 2005.
Application for Transfer Denied December 20, 2005.
Susan L. Hogan, Kansas City, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before: NEWTON, P.J., LOWENSTEIN and BRECKENRIDGE, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2005.

ORDER
PER CURIAM.
Following a jury trial, Carl E. Freeman was found guilty of voluntary manslaughter, *549 Section 565.023,[1] and armed criminal action, Section 571.015. Freeman now appeals the denial of his Rule 29.15 motion for post-conviction relief, claiming ineffective assistance of counsel. The judgment is affirmed. Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo. (2000) unless otherwise indicated.